   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 1 of 13 PageID #:1276




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DARLENE FRAZIER,                                              )
                                                               )
                                             Plaintiff,        )    19 C 5785
                                                               )
                             vs.                               )    Judge Gary Feinerman
                                                               )
 ANDREW M. SAUL, Commissioner of Social Security,              )
                                                               )
                                          Defendant.           )

                              MEMORANDUM OPINION AND ORDER

       In 2016, Darlene Frazier filed claims for Supplemental Security Disability Insurance

(“SSDI”) and Supplemental Security Income (“SSI”) benefits with the Social Security

Administration, alleging disability beginning November 25, 2014. Doc. 9-6 at 2-17. The

Commissioner denied Frazier’s claims, Doc. 9-5 at 6-15, and then denied her request for

reconsideration, id. at 18-25. Frazier sought, id. at 26-31, and received, id. at 49-71; Doc. 9-3 at

33-79, a hearing before an administrative law judge (“ALJ”) pursuant to 20 C.F.R. §§ 404.935

and 416.1429. The ALJ denied the claims, Doc. 9-3 at 11-32, and Frazier sought review from

the Social Security Appeals Council, Doc. 9-5 at 80-83, which denied her request for review,

Doc. 9-3 at 2-7, making the ALJ’s decision the final decision of the Commissioner. See

Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014) (“Because the Administration’s Appeals

Council declined to review the ALJ’s decision, we review the ALJ’s decision as the final

decision of the Administration.”). Frazier timely sought judicial review pursuant to 42 U.S.C.

§ 405(g) and moves for judgment. Doc. 16. The motion is granted, and the case is remanded to

the Commissioner for further proceedings.




                                                  1
   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 2 of 13 PageID #:1277




                                            Background

       The following facts are taken from the administrative record.

       A.      Frazier’s Medical Condition

       Frazier was fifty years old on her alleged disability onset date, November 25, 2014. Doc.

9-3 at 14, 39. She previously had worked as a clerical typist, nursing assistant, home healthcare

aide, and rehab assistant. Id. at 39-45. Her treatment for the physical ailments underlying her

claims began around September 2013, when doctors performed a C5-C6 diskectomy and

interbody fusion to correct a herniated disc. Doc. 9-12 at 5. That marked the beginning of

several years of treatment and procedures—including arthroscopic shoulder surgery, lumbar

spinal surgery, repeated steroid injections, and opioid pain medication—for knee, shoulder, hip,

back, and neck pain arising from a variety of conditions. Docs. 9-8 through 9-19.

       Frazier’s doctor prescribed her a cane in February 2017 as a precaution against falls.

Doc. 9-16 at 37. At the June 20, 2018 hearing before the ALJ, Frazier testified that her doctor

prescribed the cane because of balance issues arising from the fact that her knee and back would

sometimes “feel like they’re going to give out on” her. Doc. 9-3 at 52; see also id. at 54 (“My

balance is really bad. So, that’s why the cane is always good for me, too, because when I have to

walk a distance, like from that parking lot to here, sometimes I’m like whoa. … [W]hen I don’t

have any [other alternative], I’ll keep it with me at all times … .”); id. at 64 (Frazier testifying

that before she was prescribed a cane, she could stand for only ten minutes before needing to

lean or sit down). Frazier received additional care and new MRI imaging for knee and lumbar

spinal problems in 2017 and 2018, including for pain resulting from a July 2017 car accident.

Doc. 9-16 at 20-43; Doc. 9-17; Doc. 9-19 at 41, 44-46.

       Frazier further testified that she experiences daily, chronic neck pain that radiates into her

head and ears, causing problems turning, “swallowing,” and “picking up anything.” Doc. 9-3 at


                                                   2
   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 3 of 13 PageID #:1278




47. She added that her lower back pain had, prior to her April 2018 surgery, progressed “to the

point where [she] couldn’t even walk,” id. at 49, and that her balance was significantly impacted

by her knee and back pain, id. at 50-52.

       B.       The Commissioner’s Decision

       A claimant is disabled for purposes of the Social Security Act if she is unable to “engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The

claimant has the burden of showing that her impairments prevent her from performing prior

employment and any other job generally available in the national economy. See 42 U.S.C.

§ 423(d)(2)(A).

       Following the June 2018 hearing, Doc. 9-3 at 33-79, the ALJ issued a decision finding

that Frazier was not disabled and therefore ineligible for SSDI or SSI, id. at 26. The ALJ

followed the five-step sequential evaluation process for determining whether an adult claimant is

disabled. See 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). The five steps are as

follows:

           The first step considers whether the applicant is engaging in substantial
           gainful activity. The second step evaluates whether an alleged physical or
           mental impairment is severe, medically determinable, and meets a durational
           requirement. The third step compares the impairment to a list of impairments
           that are considered conclusively disabling. If the impairment meets or equals
           one of the listed impairments, then the applicant is considered disabled; if the
           impairment does not meet or equal a listed impairment, then the evaluation
           continues. The fourth step assesses an applicant’s residual functional capacity
           (RFC) and ability to engage in past relevant work. If an applicant can engage
           in past relevant work, he is not disabled. The fifth step assesses the
           applicant’s RFC, as well as his age, education, and work experience to
           determine whether the applicant can engage in other work. If the applicant
           can engage in other work, he is not disabled.




                                                  3
   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 4 of 13 PageID #:1279




Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir. 2011). RFC “is defined as ‘the most [the

claimant] can still do despite [her] limitations.’” Id. at 569 n.2 (first alteration in original)

(quoting 20 C.F.R. §§ 404.1545(a), 416.945(a)). “A finding of disability requires an affirmative

answer at either step three or step five. The claimant bears the burden of proof at steps one

through four, after which at step five the burden shifts to the Commissioner.” Briscoe ex rel.

Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005). At the fifth step, the Commissioner

“must present evidence establishing that the claimant possesses the [RFC] to perform work that

exists in a significant quantity in the national economy.” Weatherbee, 649 F.3d at 569 (footnote

omitted).

        The ALJ determined that Frazier was not engaging in “substantial gainful activity” (step

one); that her “mild degenerative joint disease of the left knee[,] mild degenerative disc disease

of the lumbar spine[,]status post-surgery two months before the [June 2018] hearing[,]

degenerative disc disease of the cervical spine[,] obesity[,] status post right rotator cuff repair[,]

asthma[,] depression[,] and anxiety” were “severe impairments” (step two); and that those

impairments were not listed in or equal to a listing in 20 C.F.R. § 404, subpart P, app. 1 (step

three). Doc. 9-3 at 17-19.

        At step four, the ALJ found that Frazier had the RFC to perform light work, as defined in

20 C.F.R. §§ 404.1567(b) and 416.967(b). Specifically, the ALJ determined that Frazier could

perform “simple, routine and repetitive tasks,” provided that she had “no interaction with the

public and only occasional interaction with co-workers and supervisors” and with these physical

restrictions: “no climbing ladders, ropes or scaffolds; occasional stooping, kneeling, crouching,

crawling and climbing ramps or stairs; frequent overhead reaching bilaterally; and frequent

fingering bilaterally.” Id. at 19. The ALJ’s RFC finding also stated that Frazier should “avoid




                                                   4
   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 5 of 13 PageID #:1280




concentrated exposure to extreme cold and heat, humidity, vibration, respiratory irritants … ,

poorly ventilated areas, dangerous moving machinery and unprotected heights.” Ibid.

       In so finding, the ALJ concluded that Frazier’s hearing testimony about the “intensity,

persistence and limiting effects of [her] symptoms [was] not entirely consistent with the medical

evidence and other evidence.” Id. at 20. To support this conclusion, the ALJ reasoned:

         As for the claimant’s statements about the intensity, persistence, and limiting
         effects of his or her symptoms, they are inconsistent because the evidence
         generally does not support the alleged loss of functioning. The claimant
         testified that she is unable to work due to knee, neck, back and shoulder pain.
         The record does not show that she is precluded from working. Albeit, I agree
         that she cannot perform her past work. The claimant’s reliance on her
         daughters to cook larger meals is not corroborated in the record. Neither is
         the allegation that she has difficulty walking into a store from a parking lot.
         The diagnostic evidence does not support her being so limited.

Doc. 9-3 at 21. As for why he discounted Frazier’s testimony that she can walk only fifteen

minutes before having to sit down, the ALJ noted that, until recently, she had sought only

conservative treatment for pain. Ibid. As for why he discounted Frazier’s testimony that “she

has fallen a few times due to her balance being off,” the ALJ reasoned that “there is no evidence

of continuing symptoms.” Ibid. The ALJ did not explain why he did “not find that [Frazier]

would have needed a cane on an ongoing basis during the period at issue.” Ibid.

       The ALJ reached his RFC finding without the benefit of expert medical review of

Frazier’s most recent MRIs. In 2017 and 2018, Frazier had additional knee and spine MRIs that

indicated significant degenerative changes. Doc. 9-16 at 20-43; Doc. 9-17; Doc. 9-19 at 41, 44-

46. The last medical expert opinions on which the ALJ relied, which were completed in early

March 2017, Doc. 9-4 at 50-84, did not consider those 2017 and 2018 MRIs, and the ALJ did not

submit them to an expert. Doc. 25 at 6 (the Commissioner conceding that “the ALJ considered

the evidence that was submitted after the state agency physicians reviewed the record,” but

arguing that he “was not required to obtain medical expert testimony”). Instead, the ALJ


                                                5
   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 6 of 13 PageID #:1281




independently considered those MRIs and concluded that they did not alter his RFC finding.

Doc. 9-3 at 23-25.

       Based on Frazier’s RFC to perform light work, the ALJ determined that “there are jobs

that exist in significant numbers in the national economy that [Frazier] [could] perform” (step 5),

thus rendering her not disabled. Id. at 25; see 20 C.F.R. §§ 404.1569, 416.969. Based on the

vocational expert’s testimony, the ALJ found that “[e]ven if the claimant needed to use a cane as

she alleged, [she] could perform the work of inspector.” Doc. 9-3 at 26. The ALJ premised that

finding on the vocational expert’s testimony that working as an inspector involves only “standing

at a work station.” Id. at 75. The vocational expert also testified, however, that “if one needs to

use a cane while standing,” as opposed to only while ambulating, that would “eliminate any light

work.” Id. at 77.

                                            Discussion

       Section 405 of the Social Security Act authorizes judicial review of the Commissioner’s

final decision. See 42 U.S.C. § 405(g). The court reviews the Commissioner’s legal

determinations de novo and his factual findings deferentially, affirming those findings so long as

they are supported by substantial evidence. See Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir.

2010); 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive.”). Substantial evidence means “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion”; it

“must be more than a scintilla but may be less than a preponderance.” Skinner v. Astrue, 478

F.3d 836, 841 (7th Cir. 2007) (internal quotation marks omitted). If the court finds that the

Commissioner’s decision is not supported by substantial evidence, “a remand for further

proceedings is the appropriate remedy unless the evidence before the court compels an award of




                                                 6
   Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 7 of 13 PageID #:1282




benefits.” Briscoe, 425 F.3d at 355. The court “cannot uphold an administrative decision that

fails to mention highly pertinent evidence,” Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010),

or that “is based on legal error,” Collins v. Astrue, 324 F. App’x 516, 519 (7th Cir. 2009).

       In addition to satisfying these standards, the Commissioner’s final decision must build an

“accurate and logical bridge from the evidence to [the] conclusion so that … a reviewing court

… may assess the validity of the agency’s ultimate findings and afford a claimant meaningful

judicial review.” Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004) (internal quotation

marks omitted); see also Briscoe, 425 F.3d at 351 (“In addition to relying on substantial

evidence, the ALJ must also explain his analysis of the evidence with enough detail and clarity to

permit meaningful appellate review.”); Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001)

(holding that the Commissioner must “articulate at some minimal level her analysis of the

evidence to permit an informed review”) (alteration and internal quotation marks omitted). To

build a logical bridge, the Commissioner must “sufficiently articulate his assessment of the

evidence to assure [the court] that he considered the important evidence and to enable [the court]

to trace the path of his reasoning.” Hickman v. Apfel, 187 F.3d 683, 689 (7th Cir. 1999)

(alteration and internal quotation marks omitted). The court “cannot uphold a decision by an

administrative agency … if, while there is enough evidence in the record to support the decision,

the reasons given by the trier of fact do not build an accurate and logical bridge between the

evidence and the result.” Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996).

       Frazier challenges the Commissioner’s decision on several grounds, arguing, among

other things, that the ALJ erred in: (1) assessing without the assistance of a medical expert the

2017 and 2018 MRIs revealing lumbar spinal and knee impairment, Doc. 16 at 11-12; (2) finding

that Frazier did not need a cane to ambulate, stand, or balance, id. at 14-16; and (3) not crediting




                                                 7
     Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 8 of 13 PageID #:1283




Frazier’s subjective testimony concerning the intensity, persistence, and limiting effects of her

pain and symptoms, id. at 17-22.

I.      2017-2018 MRIs

        Frazier contends that the ALJ erred when he did not submit to a medical expert new and

potentially decisive medical evidence—the 2017 and 2018 MRIs—related to her lumbar spinal

and knee impairment. Doc. 16 at 11-12. “ALJs may not rely on outdated opinions of agency

consultants ‘if later evidence containing new, significant medical diagnoses reasonably could

have changed the reviewing physician’s opinion.’” Lambert v. Berryhill, 896 F.3d 768, 776 (7th

Cir. 2018) (quoting Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018)); see also Stage v.

Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (holding that the ALJ erred by evaluating medical

evidence of “significant, new, and potentially decisive findings” himself “[i]nstead of consulting

a physician”). If new medical evidence, like an MRI, is potentially decisive, the ALJ must

submit it to medical scrutiny. See McHenry v. Berryhill, 911 F.3d 866, 871 (7th Cir. 2018) (“We

agree … that the ALJ impermissibly assessed the MRI report on his own without the assistance

of a medical expert. We have said repeatedly that an ALJ may not play doctor and interpret new

and potentially decisive medical evidence without medical scrutiny. An ALJ may not conclude,

without medical input, that a claimant’s most recent MRI results are ‘consistent’ with the ALJ’s

conclusions about her impairments.”) (alteration, citation, and internal quotation marks omitted);

Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (“Fatally, the administrative law judge failed

to submit that MRI to medical scrutiny, as she should have done since it was new and potentially

decisive medical evidence.”).

        Frazier argues that 2017 and 2018 MRIs are potentially decisive and that it was error for

the ALJ to evaluate them on his own. The court need not recount Frazier’s detailed explanation

of the significance of the MRIs, Doc. 16 at 11-12, because the Commissioner does not dispute


                                                 8
      Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 9 of 13 PageID #:1284




that they were “potentially decisive” evidence, thereby forfeiting the point. See G & S Holdings

LLC v. Cont’l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (“We have repeatedly held that a party

waives an argument by failing to make it before the district court.”). The Commissioner argues

only that it was proper for the ALJ to evaluate that evidence himself without medical expert

testimony. Doc. 25 at 6-7. According to the Commissioner, the ALJ’s approach was proper

because an ALJ has a responsibility to independently evaluate whether medical experts’ opinions

are supported by the underlying medical evidence. Ibid. That misses the point—that it would be

improper for an ALJ to fail entirely to examine relevant medical evidence does not mean it is

appropriate for an ALJ to reach conclusions from such evidence without the aid of medical

expertise. The ALJ did the latter here, and remand is warranted so that the ALJ may assess

whether the 2017 and 2018 MRIs are potentially decisive and, if so, consider their import with

the benefit of a medical expert’s assessment.

II.      Frazier’s Need for a Cane

         Frazier contends that the ALJ erred in finding that she does not need a cane to ambulate

or to balance while standing. Doc. 16 at 14-16. “[A]lthough an ALJ does not need to discuss

every piece of evidence in the record, the ALJ may not analyze only the evidence supporting

[his] ultimate conclusion while ignoring the evidence that undermines it.” Moore v. Colvin, 743

F.3d 1118, 1123 (7th Cir. 2014); see also Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir.

2004) (“Although the ALJ need not discuss every piece of evidence in the record, he must

confront the evidence that does not support his conclusion and explain why it was rejected.”).

         The ALJ provided no explanation for concluding that Frazier would not “have needed a

cane on an ongoing basis during the period at issue,” Doc. 9-3 at 21, despite her testimony to the

contrary, id. at 52, 54, 64, and even though her doctor prescribed her a cane, Doc. 9-16 at 37.

The ALJ’s conclusory statement rejecting Frazier’s testimony and her physician’s prescription


                                                 9
  Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 10 of 13 PageID #:1285




cannot be described as “confront[ing]” the evidence or “explain[ing] why it was rejected.”

Indoranto, 374 F.3d at 474. And that evidence was critical because the ALJ should have found

Frazier disabled if she could not perform light work, and the vocational expert testified that

Frazier could not perform any light work if she needed to use a cane while standing. Doc. 9-3 at

75-77. Remand accordingly is warranted for the ALJ to properly consider whether and to what

extent Frazier relies on a cane. See Thomas v. Colvin, 534 F. App’x 546, 550 (7th Cir. 2013)

(remanding where “the ALJ ignored virtually all the evidence in the record demonstrating [the

claimant’s] need for a cane”).

III.   Frazier’s Subjective Testimony Regarding Her Symptoms

       Frazier contends that the ALJ erred in finding that her testimony concerning the intensity,

persistence, and limiting effects of her symptoms were not consistent with the evidence. Doc. 16

at 17-22. The ALJ’s refusal to credit Frazier’s subjective testimony is the functional equivalent

of a credibility determination against her. An ALJ’s credibility determination is “entitled to

special deference because the ALJ is in a better position than the reviewing court to observe a

witness.” Briscoe, 425 F.3d at 354. A reviewing court may “overturn a credibility determination

only if it is patently wrong,” Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008), or if the ALJ

fails to “justif[y] her conclusions with reasons that are supported by the record,” Richards v.

Astrue, 370 F. App’x 727, 731 (7th Cir. 2010); see also Villano v. Astrue, 556 F.3d 558, 562 (7th

Cir. 2009). Adequate justification requires that “the ALJ’s determination or decision regarding

claimant credibility must contain specific reasons for the finding on credibility, supported by the

evidence in the case record, and must be sufficiently specific to make clear to the individual and

to any subsequent reviewers the weight the adjudicator gave to the individual’s statements and

the reasons for that weight.” Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001) (internal

quotation marks omitted). That a claimant’s testimony about the limiting effects of her


                                                 10
  Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 11 of 13 PageID #:1286




symptoms is “uncorroborated … [is] not in itself a reason to think she [is] exaggerating her

condition.” Goins, 764 F.3d at 679. The Seventh Circuit has specifically admonished ALJs for

discounting a claimant’s testimony with the boilerplate statement that, although “the claimant’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms … , the claimant’s statements … are not credible to the extent they are inconsistent

with the above [RFC] assessment.” Id. at 681 (alterations in original and internal quotation

marks omitted).

       The ALJ here did not use the “are inconsistent with the above [RFC] assessment”

boilerplate, but did state that Frazier’s statements about her symptoms “are inconsistent because

the evidence generally does not support the alleged loss of functioning.” Doc. 9-3 at 21.

Because the ALJ did not identify any evidence contradicting Frazier’s subjective testimony, the

difference between the prohibited boilerplate and what the ALJ wrote is merely semantic. In

either case, “[t]he implication is that the assessment (of the claimant’s [RFC]—that is, ability to

work) precedes and may invalidate the claimant’s testimony about … her ability to work,” when

in fact “that testimony should be an input into a determination of ability to work.” Goins, 764

F.3d at 681. Here, “[i]t seems that the [ALJ] improperly and irrevocably decided … that the

plaintiff was capable of full-time work, and having made that decision naturally had to brush

aside the plaintiff’s testimony, including her testimony about the difficulty she has in walking

and in standing.” Ibid. The ALJ appeared to conclude that, because he could not identify

portions of the medical record affirmatively corroborating Frazier’s testimony, he was entitled to

discount that testimony without the further step of clearly identifying specific inconsistencies

between it and the medical evidence. Doc. 9-3 at 21. That was error, and remand is appropriate

so that the ALJ can identify what specific portions of the record, if any, contradict Frazier’s




                                                 11
  Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 12 of 13 PageID #:1287




testimony as to the intensity, persistence, and limiting effects of her symptoms. If no evidence

does so, the ALJ should evaluate Frazier’s testimony in determining her ability to work.

       This conclusion is not undermined by the fact that the ALJ discounted Frazier’s

testimony on the ground that she “had conservative treatment for pain until recently when she

had back surgery.” Ibid. “While the ALJ may consider conservative treatment in assessing the

severity of a condition, he should cite medical evidence about what kind of treatment would be

appropriate.” Williams v. Berryhill, 2017 WL 4699242, at *5 (N.D. Ill. Oct. 19, 2017)) (internal

quotation marks omitted); see also Buechele v. Colvin, 2013 WL 1200611, at *17 (N.D. Ill. Mar.

25, 2013) (“[T]he ALJ discounted Claimant’s credibility because he received only conservative

treatment for his conditions. But there is no evidence that more aggressive treatment was

indicated for Claimant’s condition”) (citation omitted). The ALJ here made no effort to do so,

and remand on this point thus remains appropriate. See Williams, 2017 WL 4699242, at *5

(remanding where the ALJ relied on “his own lay opinion that … some other form of more

frequent or aggressive treatment[] would have been pursued if Plaintiff’s symptoms were as

severe as alleged” in discounting the claimant’s description of his symptoms, and instructing the

ALJ to “ask why Plaintiff’s treatment was not more aggressive, and if the ALJ determines that

the treatment was conservative, … [to] discuss why more aggressive treatment would have been

appropriate”); Buechele, 2013 WL 1200611, at *17 (remanding where the ALJ, in rejecting the

claimant’s statements about the intensity, persistence, and limiting effects of his symptoms, did

not “point to specific inconsistencies” in the claimant’s testimony and relied on the claimant’s

conservative treatment without identifying evidence that “more aggressive treatment was

indicated”).




                                                12
  Case: 1:19-cv-05785 Document #: 33 Filed: 07/22/20 Page 13 of 13 PageID #:1288




                                           Conclusion

       Frazier’s motion for judgment is granted. Although Frazier asks the court to remand this

matter to the Commissioner for an award of benefits, Doc. 16 at 22, “[a]n award of benefits is

appropriate … only if all factual issues involved in the entitlement determination have been

resolved and the resulting record supports only one conclusion—that the applicant qualifies for

disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). The record here does

not have the requisite degree of clarity to warrant a remand for an award of benefits, so the case

is remanded to the Commissioner for further proceedings consistent with this opinion.



July 22, 2020                                        ____________________________________
                                                           United States District Judge




                                                13
